Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) dated as of
November 22, 2013, among MERITAGE HOMES CORPORATION, a Maryland corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as a Lender (“JPM”), CITIBANK, NATIONAL
ASSOCIATION, as a Lender (“Citi”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as a
Lender (“DB”), BANK OF AMERICA, N.A., as a Lender (“BOA”), U.S. BANK NATIONAL
ASSOCIATION, as a Lender (“US Bank”), and REGIONS BANK, as a Lender (“Regions”;
and together with JPM, Citi, DB, BOA, US Bank and any other party who becomes a
Lender to the Credit Agreement (as defined below) after the date hereof pursuant
to Section 10.6 of the Credit Agreement, collectively, the “Lenders”), JPM, as
administrative agent on behalf of the Lenders (in such capacity, together with
its successors and assigns in such capacity, the “Administrative Agent”), and as
Swingline Lender and as Issuing Lender, and J.P. MORGAN SECURITIES LLC and
CITIBANK N.A., as Joint Lead Bookrunners and Joint Lead Arrangers.

RECITALS:

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement, dated as of July 24, 2012, as amended by that certain
First Amendment to Credit Agreement, dated as of June 12, 2013 (as so amended
and as the same may be further amended, modified and supplemented and in effect
from time to time, the “Credit Agreement”; and, except as otherwise herein
expressly provided, all capitalized terms used herein shall have the meaning
assigned to such terms in the Credit Agreement), which Credit Agreement
provides, among other things, for loans and other extensions of credit to be
made by the Lenders to the Borrower in an aggregate amount of up to
$125,000,000, which amount has been increased prior to the date hereof to
$135,000,000 in accordance with the rights granted to Borrower under
Section 2.21 of the Credit Agreement, and which amount may be further increased
in accordance with and subject to Section 2.21 of the Credit Agreement.

B. The Borrower desires to exercise its rights under Section 2.21 of the Credit
Agreement and to further increase the Total Commitments to $200,000,000.

C. In connection with such increase in the Commitments, the Borrower, the
Administrative Agent and the Lenders desire to, among other things, decrease the
pricing under the Credit Agreement, subject to the terms and conditions of this
Second Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendment of Credit Agreement. Effective as of the Effective Date (as
hereinafter defined), the Credit Agreement is hereby amended as follows:

(a) The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

“Applicable Margin”: means (a) 1.50%, in the case of ABR Loans and (b) 2.50%, in
the case of Eurodollar Loans.

(b) The definition of “Commitment Fee Rate” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Commitment Fee Rate”: one-half of one percent (0.50%) per annum.

Section 2. Issuing Lender; Letters of Credit.

(a) Borrower and the Administrative Agent hereby acknowledge and agree that,
effective as of the Effective Date, BOA and US Bank, together with their
respective affiliates in such capacity, are each approved to act as an “Issuing
Lender” under the Credit Agreement.

(b) On the Effective Date, the letters of credit set forth on Schedule 1
attached hereto (collectively, the “Existing LCs”) shall be transferred to the
revolving credit facility under the Credit Agreement and from and after the date
hereof, notwithstanding any language to the contrary contained in any of the
Existing LCs, the Existing LCs shall be deemed Letters of Credit issued under
the Credit Agreement, and Borrower and Administrative Agent shall execute such
acknowledgements and agreements as Borrower and Administrative Agent may
reasonably request to evidence the foregoing.

Section 3. Effective Date. Subject to the satisfaction of the conditions set
forth in Section 5 hereof, this Second Amendment shall be effective as of the
date of this Second Amendment (the “Effective Date”).

Section 4. Representations. The Borrower hereby represents and warrants to the
Administrative Agent and the Lenders, as follows:

(a) Each of the representations and warranties contained in the Credit
Agreement, as amended by this Second Amendment, or any of the other Loan
Documents, is true and correct in all material respects on and as of the date
hereof except if any such representation or warranty was made as of a specific
date, then the same shall have been true and correct in all material respects as
of such specific date;

(b) As of the date hereof and immediately after giving effect to this Second
Amendment and the actions contemplated hereby, no Default or Event of Default
has occurred and is continuing;

(c) Borrower has all necessary corporate power and authority to execute, deliver
and perform its obligations under this Second Amendment; the execution, delivery
and performance of this Second Amendment has been duly authorized by all
necessary corporate action on the part of Borrower; and this Second Amendment
has been duly and validly executed and delivered by Borrower and constitutes the
legal, valid and binding obligation of Borrower, enforceable in accordance with
its respective terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of

 

2



--------------------------------------------------------------------------------

equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law); and

(d) This Second Amendment (i) does not require any consent or approval of,
registration or filing with, or any other action by, any governmental authority,
except for such as have been obtained or made and are in full force and effect,
(ii) will not violate any applicable law or regulation, the certificate of
incorporation or by-laws of Borrower, or any order of any governmental authority
and (iii) will not violate or result in a default under any Contractual
Obligation of Borrower.

Section 5. Conditions to the Effectiveness of this Agreement. It shall be a
condition precedent to the effectiveness of this Second Amendment that each of
the following conditions are satisfied:

(a) the parties hereto shall have executed and delivered counterparts of this
Second Amendment to the Administrative Agent;

(b) each Guarantor shall have executed and delivered a Second Reaffirmation of
Guarantee Agreement, in the form of the Second Reaffirmation of Guarantee
Agreement attached hereto as Exhibit A;

(c) no Default or Event of Default shall exist as of the Effective Date; and

(d) Borrower shall have paid to the Administrative Agent all of the
Administrative Agent’s reasonable out of pocket costs and expenses, including
legal fees, incurred in connection with this Second Amendment.

Section 6. Reaffirmation and Ratification. Borrower hereby: (a) reaffirms,
ratifies, confirms, and acknowledges its obligations under the Loan Documents
and agrees to continue to be bound thereby and perform thereunder; (b) agrees
and acknowledges that all such Loan Documents and all of Borrower’s obligations
thereunder are and remain in full force and effect and, except as expressly
provided herein, have not been modified; and (c) acknowledges and agrees that to
its knowledge it has no defenses, offsets or counterclaims of any kind or nature
whatsoever to its obligations under the Loan Documents.

Section 7. Miscellaneous.

(a) GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) Amendments, Etc. The terms of this Second Amendment may be waived, modified
and amended only by an instrument in writing duly executed by Borrower and the
Administrative Agent (with any required consent of the Lenders pursuant to the
Credit Agreement). Any such waiver, modification or amendment shall be binding
upon Borrower, the Administrative Agent and each Lender (including the Swingline
Lender and Issuing Lender).

 

3



--------------------------------------------------------------------------------

(c) Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the respective successors and assigns of Borrower, the
Administrative Agent and the Lenders (including the Swingline Lender and Issuing
Lender).

(d) Captions. The captions and section headings used herein are for convenience
of reference only, are not part of this Second Amendment and shall not affect
the construction of, or be taken into consideration in interpreting, this Second
Amendment.

(e) Counterparts. This Second Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Second Amendment by
signing any such counterpart. Delivery of an executed signature page of this
Second Amendment by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

(f) Severability. Any provision of this Second Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

 

MERITAGE HOMES CORPORATION, as Borrower By:  

/s/ Larry W. Seay

  Name: Larry W. Seay   Title: EVP & CFO

[Signatures continue on the next page.]

 

S-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender, Swingline
Lender and as a Lender By:   /s/ Mohammad S. Hasan Name: Mohammad S. Hasan
Title: Vice President

[Signatures continue on the next page.]

 

S-2



--------------------------------------------------------------------------------

CITIBANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ John C. Rowland Name: John
C. Rowland Title: Vice President

[Signatures continue on the next page.]

 

S-3



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender By:   /s/ Michael Stanchina
Name: Michael Stanchina Title: Director

 

By:   /s/ Michael Getz Name: Michael Getz Title: Vice President

[Signatures continue on the next page.]

 

S-4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /a/ Ann E. Kenzie Name: Ann E. Kenzie
Title: Vice President

[Signatures continue on the next page.]

 

S-5



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Daniel McClurkin Name: Daniel McClurkin
Title: Vice President

[Signatures continue on the next page.]

 

S-6



--------------------------------------------------------------------------------

U.S. BANK National Association, as a Lender By:   /s/ Adrian Montero Name:
Adrian Montero Title: Senior Vice President

 

S-7



--------------------------------------------------------------------------------

Schedule 1

Existing LCs

[See attached]

 

1



--------------------------------------------------------------------------------

Issued by Bank of America:

 

                                 
- L/C Daily Outstandings App/Ben Name and Currency of Credit                   
                           As Of November 13, 2013                      
Prod Type    Istm ID      Iss Dt    Exp Dt    Ext Per    Chg Rt%      Not Days  
   App Nm    Ben Nm    Curr    Liab USD Amt      Cus ID    Cus Nm

SBYTRD

     00000003100532       8/21/2009    8/20/2014         0.5         0      
MERITAGE HOMES CORPO    BOARD OF COUNTY COMM    USD    $ 270,708.45      
C0092936    MERITAGE HOMES CORPORATION

SBYTRD

     00000003100534       8/20/2009    10/31/2014         0.5         0      
MERITAGE HOMES CORPO    LAND TITLE GUARANTEE    USD    $ 263,768.43      
C0092936    MERITAGE HOMES CORPORATION

SBYTRD

     00000003119357       3/1/2012    3/1/2014    ANN      0.5         60      
MERITAGE HOMES OF FL    CITY OF WINTER SPRIN    USD    $ 197,623.31      
C0092936    MERITAGE HOMES CORPORATION

SBYTRD

     00000003124705       4/26/2012    12/26/2014         0.5         0      
MERITAGE HOMES OF CO    LEYDEN ROCK DEVELOPM    USD    $ 1,565,602.69      
C0092936    MERITAGE HOMES CORPORATION

SBYTRD

     00000003124710       4/24/2012    3/29/2014    ANN      0.5         60   
   MERITAGE HOMES OF NO    TOWN OF CARY    USD    $ 38,475.00       C0092936   
MERITAGE HOMES CORPORATION

SBYTRD

     00000003124711       4/24/2012    3/29/2014    ANN      0.5         60   
   MERITAGE HOMES OF NO    TOWN OF CARY    USD    $ 24,808.00       C0092936   
MERITAGE HOMES CORPORATION

SBYTRD

     00000003124955       5/10/2012    10/10/2014         0.5         0      
MERITAGE HOMES OF CO    FIRST AMERICAN TITLE    USD    $ 75,070.34      
C0092936    MERITAGE HOMES CORPORATION

SBYTRD

     00000003125387       7/2/2012    7/1/2014    ANN      0.5         60      
MERITAGE HOMES OF NO    TOWN OF CARY    USD    $ 36,408.00       C0092936   
MERITAGE HOMES CORPORATION

SBYTRD

     00000003125388       7/2/2012    7/1/2014    ANN      0.5         60      
MERITAGE HOMES OF NO    TOWN OF CARY    USD    $ 48,324.00       C0092936   
MERITAGE HOMES CORPORATION

SBYTRD

     00000003125389       7/2/2012    7/1/2014    ANN      0.5         60      
MERITAGE HOMES OF NO    TOWN OF CARY    USD    $ 32,869.95       C0092936   
MERITAGE HOMES CORPORATION

SBYTRD

     00000003125390       7/2/2012    7/1/2014    ANN      0.5         60      
MERITAGE HOMES OF NO    TOWN OF CARY    USD    $ 138,761.40       C0092936   
MERITAGE HOMES CORPORATION

SBYTRD

     00000003125391       7/2/2012    7/1/2014    ANN      0.5         60      
MERITAGE HOMES OF NO    TOWN OF CARY    USD    $ 76,004.00       C0092936   
MERITAGE HOMES CORPORATION

SBYTRD

     00000003125392       7/2/2012    7/1/2014    ANN      0.5         60      
MERITAGE HOMES OF NO    TOWN OF CARY    USD    $ 107,458.95       C0092936   
MERITAGE HOMES CORPORATION

SBYPER

     00000003125801       11/15/2012    8/22/2014    ANN      0.5         60   
   MERITAGE HOMES OF FL    CITY OF WINTER SPRIN    USD    $ 84,163.30      
C0092936    MERITAGE HOMES CORPORATION

SBYPER

     00000003126188       10/17/2012    10/9/2014         0.5         0      
MERITAGE HOMES OF CO    LAND TITLE GUARANTY    USD    $ 320,422.84      
C0092936    MERITAGE HOMES CORPORATION

SBYPER

     00000003126574       11/29/2012    11/27/2014         0.5         0      
MERITAGE HOMES OF CO    FIRST AMERICAN TITLE    USD    $ 395,791.10      
C0092936    MERITAGE HOMES CORPORATION

SBYPER

     00000003126807       12/21/2012    12/20/2014         0.5         0      
MERITAGE HOMES OF CO    FIRST AMERICAN TITLE    USD    $ 710,051.09      
C0092936    MERITAGE HOMES CORPORATION

SBYPER

     00000003126826       12/27/2012    12/21/2013    ANN      0.5         60   
   MERITAGE HOMES OF CO    FIRST AMERICAN TITLE    USD    $ 7,240,539.96      
C0092936    MERITAGE HOMES CORPORATION

SBYPER

     00000003126929       1/17/2013    3/30/2014    ANN      0.5         45   
   MERITAGE HOMES OF FL    ORANGE COUNTY, FLORI    USD    $ 26,085.76      
C0092936    MERITAGE HOMES CORPORATION

SBYPER

     00000003127161       3/11/2013    3/11/2014    ANN      0.5         60   
   MERITAGE HOMES OF CO    CITY OF FORT COLLINS    USD    $ 320,543.95      
C0092936    MERITAGE HOMES CORPORATION

SBYPER

     00000003127180       2/11/2013    2/11/2014    ANN      0.5         60   
   MERITAGE HOMES OF NO    TOWN OF CARY    USD    $ 264,910.20       C0092936   
MERITAGE HOMES CORPORATION

SBYTRD

     00000003128094       5/23/2013    5/23/2014    ANN      0.5         30   
   MERITAGE HOMES OF CO    THE PARKER WATER AND    USD    $ 676,236.00      
C0092936    MERITAGE HOMES CORPORATION

SBYTRD

     00000003128095       5/23/2013    5/23/2014    ANN      0.5         30   
   MERITAGE HOMES OF CO    THE PARKER WATER AND    USD    $ 1,597,996.80      
C0092936    MERITAGE HOMES CORPORATION

SBYTRD

     00000003128096       5/23/2013    5/23/2014    ANN      0.5         30   
   MERITAGE HOMES OF CO    THE PARKER WATER AND    USD    $ 343,423.20      
C0092936    MERITAGE HOMES CORPORATION

SBYTRD

     00000003128098       5/23/2013    5/23/2014    ANN      0.5         30   
   MERITAGE HOMES OF CO    THE PARKER WATER AND    USD    $ 854,725.20      
C0092936    MERITAGE HOMES CORPORATION

SBYPER

     00000003128211       6/4/2013    6/3/2014    ANN      0.5         60      
MERITAGE HOMES OF NO    TOWN OF CARY    USD    $ 141,272.00       C0092936   
MERITAGE HOMES CORPORATION

SBYPER

     00000003128323       6/17/2013    6/17/2014         0.5         0      
MERITAGE HOMES OF CA    OLD REPUBLIC TITLE I    USD    $ 100,000.00      
C0092936    MERITAGE HOMES CORPORATION

SBYFIN

     00000003128806       8/12/2013    8/10/2014    ANN      0.5         45   
   MERITAGE HOMES OF TE    TRAVIS COUNTY MUNICI    USD    $ 852,778.30      
C0092936    MERITAGE HOMES CORPORATION

SBYPER

     00000003128821       8/15/2013    8/14/2014    ANN      0.5         120   
   MERITAGE HOMES OF    NORTH CAROLINA DEPAR    USD    $ 150,000.00      
C0092936    MERITAGE HOMES CORPORATION

 

1



--------------------------------------------------------------------------------

SBYPER

   00000003128920    8/27/2013    8/27/2014         0.5         0       MERITAGE
HOMES OF CA    OLD REPUBLIC TITLE I    USD    $ 100,000.00       C0092936   
MERITAGE HOMES CORPORATION

SBYPER

   00000003128992    11/12/2013    11/11/2014         0.5         0      
MERITAGE HOMES OF    CHATHAM COUNTY    USD    $ 152,649.00       C0092936   
MERITAGE HOMES CORPORATION

SBYPER

   00000003129119    9/25/2013    9/20/2014    ANN      0.5         60      
MERITAGE HOMES OF    DUKE ENERGY PROGRESS    USD    $ 34,272.48       C0092936
   MERITAGE HOMES CORPORATION

SBYPER

   00000003129272    10/11/2013    10/11/2014    ANN      0.5         60      
MERITAGE HOMES OF    WAKE COUNTY PLANNING    USD    $ 26,294.10       C0092936
   MERITAGE HOMES CORPORATION

SBYPER

   00000003129323    10/22/2013    10/16/2014    ANN      0.5         60      
MERITAGE HOMES OF CO    LAND TITLE GUARANTEE    USD    $ 1,350,000.00      
C0092936    MERITAGE HOMES CORPORATION

SBYPER

   00000003129398    10/28/2013    10/25/2014    ANN      0.5         60      
MERITAGE HOMES OF    DUKE ENERGY PROGRESS    USD    $ 73,275.00       C0092936
   MERITAGE HOMES CORPORATION                               $ 18,691,312.80   
     

 

2



--------------------------------------------------------------------------------

USER    : CDJ6    U.S. BANK NATIONAL ASSOCIATION INTLP MSP    DATE : 11/18/13
RPT ID : SLCI CA    Outstanding L/Cs by Guarantor    PAGE :       1         
Standby Letter of Credit—SI3.1   

 

For Guarantor:    MERITAGE HOMES CORPORATION AS Of:    11/18/13

 

Status

  

Applicant Name

  

Beneficiary Name

   LC Number      L/C Balance in FCY      L/C Balance in US$      Expiry  
Issued    MERITAGE HOMES CORPORATION    CAROLINA POWER AND LIGHT     
SLCPPDX05880       USD 29,003.40       US$ 29,003.40         01/25/14         
CITY OF DURHAM      SLCPPDX05831       USD 50,000.00       US$ 50,000.00        
11/16/13          CITY OF OCEANSIDE      SLCPPDX05584       USD 96,196.00      
US$ 96,196.00         12/05/13          ILLINOIS UNION INSURANCE     
SLCPPDX05547       USD 1,500,000.00       US$ 1,500,000.00         10/01/14   
      NATIONAL UNION FIRE INSURANCE      SLCPPDX05546       USD 3,000,000.00   
   US$ 3,000,000.00         10/01/14    Subtotal    : Appl Name    MERITAGE
HOMES CORPORATION               

 

           

 

 

        5               4,675,199.40       Issued    MERITAGE HOMES OF
CALIFORNIA    CITY OF OCEANSIDE      SLCPPDX05690       USD 7,317.00       US$
7,317.00         05/21/14    Subtotal    : Appl Name    MERITAGE HOMES OF
CALIFORNIA, INC.               

 

           

 

 

        1               7,317.00       Issued    MERITAGE HOMES OF COLORADO   
CITY OF LAFAYETTE      SLCPPDX05869       USD 1,989,248.89       US$
1,989,248.89         12/31/13          CITY OF LONGMONT      SLCPPDX05852      
USD 99,146.10       US$ 99,146.10         12/07/13          CITY OF LONGMONT   
  SLCPPDX05853       USD 222,941.00       US$ 222,941.00         12/07/13      
   CITY OF LONGMONT      SLCPPDX05910       USD 700,118.00       US$ 700,118.00
        03/18/14          CITY OF LONGMONT      SLCPPDX06034       USD
459,080.60       US$ 459,080.60         08/08/14          CITY OF LONGMONT     
SLCPPDX06035       USD 882,654.41       US$ 882,654.41         12/21/13         
FIRST AMERICAN TITLE INSU      SLCPPDX05866       USD 1,485,000.00       US$
1,485,000.00         06/21/14          FIRST AMERICAN TITLE INSU     
SLCPPDX05998       USD  6,157,222.16       US$ 6,157,222.16         10/31/14   
      LAND TITLE GUARANTEE COMP      SLCPPDX05565       USD 130,658.84       US$
130,658.84         04/10/14          THE PARKER WATER AND SANI      SLCPPDX05939
      USD 1,346,839,20       US$ 1,346,839.20         09/03/14          THE
PARKER WATER AND SANI      SLCPPDX06065       USD 1,079,366.40       US$
1,079,366.40         04/02/14          THE PARKER WATER AND SANI     
SLCPPDX05928       USD 1,101,650,40       US$ 1,101,650.40       Subtotal    :
Appl Name    MERITAGE HOMES OF COLORADO, INC.               

 

           

 

 

        12               15,653,926.00       Issued    MERITAGE HOMES OF FLORIDA
   ORANGE COUNTY, FLORIDA      SLCPPDX06030       USD 340,376.80       US$
340,376.80         06/30/14          ORANGE COUNTY, FLORIDA      SLCPPDX06061   
   USD 23,769.35       US$ 23,769.35         08/30/14          ORANGE COUNTY,
FLORIDA      SLCPPDX06062       USD 329,974.91       US$ 329,974.91        
08/30/14    Subtotal    : Appl Name    MERITAGE HOMES OF FLORIDA, INC.         
     

 

           

 

 

        3               694,121.06       Issued    MERITAGE HOMES OF NORTH C   
CAROLINA POWER & LIGHT CO      SLCPPDX05719       USD 22,752.10       US$
22,752.10         06/30/14          CAROLINA POWER AND LIGHT      SLCPPDX05625
      USD 55,228.48       US$ 55,228.48         11/05/14   

Page Number: 1



--------------------------------------------------------------------------------

USER    : CDJ6    U.S. BANK NATIONAL ASSOCIATION INTLP MSP    DATE : 11/18/13
RPT ID : SLCI CA    Outstanding L/Cs by Guarantor    PAGE :       2         
Standby Letter of Credit—SI3.1   

 

For Guarantor:    MERITAGE HOMES CORPORATION AS Of:    11/18/13

 

Status

  

Applicant Name

  

Beneficiary Name

   LC Number      L/C Balance in FCY      L/C Balance in US$      Expiry  
Subtotal    : Appl Name    MERITAGE HOMES OF NORTH CAROLINA               

 

           

 

 

        2               77,980.58       Issued    MERITAGE HOMES OF TEXAS,   
GCWN-04, LTD.      SLCPPDX05856       USD 269,575.00       US$ 269,575.00      
  12/15/13          GCWN-04, LTD.      SLCPPDX05997       USD 256,873.50      
US$ 256,873.50         06/21/14    Subtotal    : Appl Name    MERITAGE HOMES OF
TEXAS, LLC               

 

           

 

 

        2               526,448.50       Issued    MERITAGE HOMES OF THE CAR   
CITY OF DUPHAM      SLCPPDX06044       USD 88,000.00       US$ 88,000.00        
08/14/14    Subtotal    : Appl Name    MERITAGE HOMES OF THE CAROLINAS         
     

 

           

 

 

        1               88,000.00       Total    : Status    Issued            
  

 

           

 

 

        26               21,722,992.54       Grandtotal    :                  
26          USD  21,722,992.54         21,722,992.54         

 

        

 

 

    

 

 

        26               21,722,992.54      

Page Number: 2

* * * * End of Report * * * *